Exhibit 10.16
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 11, 2008, by and between Lifesciences Opportunities Incorporated,
a Florida corporation (the “Company”), and the investor that has executed the
signature page of this Agreement (the “Investor”).
 
Preliminary Statements
 
The Investor has received shares of Series A Preferred Stock (the “Shares”) and
attached warrants to purchase shares of Common Stock of the Company (the
“Warrants”) pursuant to an agreement and plan of merger dated September 7, 2007
by and among the Company and DRTATTOFF, LLC, a California limited liability
company. The Company has agreed to grant the Investor certain registration
rights in accordance with the terms of this Agreement. Therefore, in
consideration of the mutual promises and covenants set forth herein, the parties
agree as follows:
 
1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.0001 of the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Filing Date” means, with respect to the Registration Statement required to be
filed to cover the resale by the Holders of the Registrable Securities, April
30, 2008.
 
“Holder” or “Holders” means the Investor or Investors or any of their affiliates
or transferees to the extent any of them hold Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(b).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(b).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 

--------------------------------------------------------------------------------


 
“Registrable Securities” means the shares of Common Stock purchased through
conversion of the Shares or purchased upon exercise of the Warrants, or other
securities of the Company or any other issuer or issuable in respect of such
shares of Common Stock (because of stock splits, stock dividends,
reclassifications, recapitalizations, mergers, combinations or similar events,
if applicable); provided, however, that the shares of Common Stock which are
Registrable Securities shall cease to be Registrable Securities upon any sale or
transfer of such shares pursuant to a Registration Statement, Section 4(1) of
the Securities Act, Rule 144 under the Securities Act or otherwise.
 
“Registration Statement” means a registration statement filed by the Company
with the Commission on any registration form prescribed by the Commission
permitting a secondary offering or distribution, other than on Form S-4, Form
S-8 or similar forms. \
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.
 
“Trading Market” means any of the Pink Sheets LLC electronic quotation service,
NASD OTC Bulletin Board, NASDAQ Global Select Market, NASDAQ Global Market,
NASDAQ Capital Market, American Stock Exchange or the New York Stock Exchange.
 
“Shares” means the shares of Series A Preferred Stock of the Company.
 
“Warrants” means the Common Stock purchase warrants issued by the Company in
connection with the issuance of the Series A Preferred Stock.
 
2. Registration.
 
(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule
415. The Registration Statement shall be on Form SB-2 (except if the Company is
eligible to register for resale the Registrable Securities on Form S-3 in the
future, the Company shall file a post effective amendment to the registration
statement on Form S-3 covering the Registrable Securities and shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective as promptly as practicable thereafter).
 
2

--------------------------------------------------------------------------------


 
(b) The Company shall use its reasonable best efforts to cause the Registration
Statement to be declared effective by the Commission as soon as practicable
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of the Registration Statement may be accelerated)
and shall use its commercially reasonable efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of:
(i) the date that all Registrable Securities covered by the Registration
Statement have been sold or may be sold by non-affiliates without volume
restrictions pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company's transfer agent and the affected Holders and (ii) the date which is
the second anniversary of the date in which the Registration Statement was
declared effective by the Commission (the “Effectiveness Period”). Such
Registration Statement shall also cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. It is agreed and understood that the Company shall, from time to
time, be obligated to file an additional Registration Statement to cover any
Registrable Securities which are not registered for resale pursuant to a
pre-existing Registration Statement.
 
(c) If: (i) the Registration Statement is not filed on or prior to the Filing
Date (if the Company files a Registration Statement without affording the
Holders the opportunity to review and comment on the same as required by Section
3(a) hereof, the Company shall not be deemed to have satisfied this clause (i)),
(ii) after its Effective Date such Registration Statement ceases for any reason
to be effective and available to the Holders as to all Registrable Securities to
which it is required to cover at any time prior to the expiration of its
Effectiveness Period for more than 20 consecutive Trading Days or an aggregate
of 50 Trading Days (which need not be consecutive)(any such failure or breach
being referred to as an “Event,” and for purposes of clause (i) the date on
which such Event occurs, or for purposes of clause (ii) the date which such 20
consecutive or 50 Trading Day period (as applicable) is exceeded, being referred
to as “Event Date”), then in addition to any other rights available to the
Holders: (x) on such Event Date the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to .5% of the
aggregate Subscription Amount paid by such Holder pursuant to the Purchase
Agreement (which remedy shall not be exclusive of any other remedies available
under this Agreement); and (y) on each monthly anniversary of each such Event
Date thereof (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to .5%
of the aggregate Subscription Amount paid by such Holder pursuant to the
Purchase Agreement. The parties agree that the Company will not be liable for
liquidated damages under this Section 2(c) in respect of any consideration paid
by the Investors upon exercise of the Warrants. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within ten days
after the date payable, the Company will pay interest thereon at a rate of 10%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a pro-rata basis for any portion of a month prior to the cure of
an Event, except in the case of the first Event Date. Notwithstanding the
foregoing, the maximum amount of payment to a Holder associated with any and all
Events shall not exceed 10% of the aggregate Subscription Amount paid by such
Holder pursuant to the Purchase Agreement.
 
3

--------------------------------------------------------------------------------


 
(d) Each Holder shall furnish to the Company a completed Questionnaire in the
form as provided by the Company (a “Selling Holder Questionnaire”). The Company
shall not be required to include the Registrable Securities of a Holder in a
Registration Statement and shall not be required to pay any liquidated or other
damages under Section 2(c) to any Holder who fails to furnish to the Company a
fully completed Selling Holder Questionnaire at least two Trading Days prior to
the Filing Date (subject to the requirements set forth in Section 3(a)).
 
3. Registration Procedures. When the Company proposes to effect the registration
of any of the Registrable Securities under the Securities Act, the Company
shall:
 
(a) furnish to the Investor such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus) as
the Investor reasonably may request to facilitate the public sale or disposition
of the Registrable Securities covered by the Registration Statement;
 
(b) use its commercially reasonable efforts to register or qualify the
Investor’s Registrable Securities covered by the Registration Statement under
the securities or “blue sky” laws of such jurisdictions within the United States
as the Investor may reasonably request, provided, however, that the Company
shall not for any such purpose be required to qualify generally to transact
business as a foreign Entity in any jurisdiction where it is not so qualified or
to consent to general service of process in any such jurisdiction; and
 
(c) list the Registrable Securities covered by the Registration Statement with
any Trading Market on which the Common Stock of the Company is then listed.
 
4. Registration Expenses. All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars are called “Registration Expenses”. All selling
commissions applicable to the sale of Registrable Securities, including any fees
and disbursements of any counsel to the Holders, are called “Selling Expenses”
and shall be the responsibility of the Investors. The Company shall only be
responsible for all Registration Expenses.
 
4

--------------------------------------------------------------------------------


 
5. Indemnification.
 
(a) In the event of a registration of the Registrable Securities, the Holder
(subject to the provisions of Section 5(b)) will indemnify and hold harmless the
Company, and its officers, directors and each other person, if any, who controls
the Company within the meaning of the Securities Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
persons may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of any material fact which was furnished in writing by
the Holder to the Company expressly for use in (and such information is
contained in) the Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant to this Agreement, any
preliminary Prospectus or final Prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and each such person for any reasonable legal or other expenses incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, provided, however, that such Holder will be liable
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon said Holder’s untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished in writing to the Company by or on behalf of said
Holder specifically for use in any such document, or (ii) in connection with a
Holder’s sale of Registrable Securities, including without limitation alleged
violations of Regulation M. Notwithstanding the provisions of this paragraph, no
Holder shall be required to indemnify any person or entity in excess of the
amount of the aggregate net proceeds received by said Holder in respect of
Registrable Securities in connection with any such registration under the
Securities Act.
 
(b) Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(b) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(b) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
Indemnified Party, and, after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume and undertake the defense
thereof, the Indemnifying Party shall not be liable to such Indemnified Party
under this Section 5(b) for any legal expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; if the Indemnified
Party retains its own counsel, then the Indemnified Party shall pay all fees,
costs and expenses of such counsel, provided, however, that, if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and if counsel shall have reasonably concluded that there may be reasonable
defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party or if the interests of
the Indemnified Party reasonably may be deemed to conflict with the interests of
the Indemnifying Party in either case which would prohibit such counsel from
representing both parties under applicable conflicts of interest rules of
professional ethics, the Indemnified Party shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Neither party shall settle any
proceeding for which indemnification is sought without the written consent of
the other party, which shall not be unreasonably withheld.
 
5

--------------------------------------------------------------------------------


 
(c) Notwithstanding any provision of this Agreement to the contrary, each Holder
shall be treated individually and separately from all other Holders under this
Section 5, and will not become the subject of any obligation under this Section
5 as a result of any action, failure to act, statement, omission, or otherwise
of any other Holder hereunder.
 
6. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
(b) Compliance. The Investor covenants and agrees that it (i) will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement and (ii) promptly furnish to the Company all information required to
be disclosed in the Registration Statement and Prospectus concerning the
Investor (including information in order to make the information previously
furnished to the Company by such Investor not misleading) and any other
information regarding such Investor and the distribution of such Registrable
Securities as the Company may from time to time reasonably request.
 
(c) Discontinued Disposition. The Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), it will forthwith
discontinue disposition of such Registrable Securities under the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. For purposes of this Section 6(c), a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) the occurrence of any event or passage of time that makes the
financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and/or
(vi) the occurrence or existence of any pending corporate development that, in
the reasonable discretion of the Board of Directors of the Company, makes it
appropriate to suspend the availability of the Registration Statement and the
related Prospectus.
 
6

--------------------------------------------------------------------------------


 
(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority of the then outstanding Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
7. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly given one (1) business
day after delivery to an overnight carrier with instructions to deliver to the
applicable address set forth below, or, if sent by facsimile, upon receipt of a
confirmation of delivery:
 
8. Registered Holder: To his or her last known address as indicated on the
Company’s books and records.
 
9. The Company:  Lifesciences Opportunities Incorporated


  8447 Wilshire Blvd., Suite 102
  Beverly Hills CA 90211
  Facsimile No.: (323) 653-2661
  Attention: James Morel, CEO

 
If to any other Person who is
 
then the registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company

 
10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of and be binding upon the Holders. Except as it
relates to assignments to affiliates of the Company, the Company may not assign
its rights or obligations hereunder without the prior written consent of each
Holder. Each Holder may assign their respective rights hereunder in the manner
and to the Persons as permitted under the Warrants and the Certificate of
Designation of the Shares with the prior written consent of the Company. No
person shall have the rights of the Holder hereunder unless they have executed a
joinder to the Agreement in a form reasonably acceptable to the Company.
 
7

--------------------------------------------------------------------------------


 
11. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
12. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the State of Florida, Broward County. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State of Florida for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The parties
hereto hereby irrevocably waive, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.
 
13. Remedies. The remedies provided herein are cumulative and not exclusive of
any remedies provided by law.
 
14. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
8

--------------------------------------------------------------------------------


 
[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
Lifesciences Opportunities Incorporated:
Investor:
   
By:_______________________________
 
Name: ____________________________
 
Its: _______________________________
By:_________________________________
 
Name: ______________________________
 
Address: ____________________________
 
____________________________________

 
9

--------------------------------------------------------------------------------

